Filed 10/15/18
      10/17/17                                                       Case 16-10015                                                Doc 494
                                                                                                                                      326



                               1   Ashley M. McDow (245114)
                                   Michael T. Delaney (261714)
                               2   BAKER & HOSTETLER LLP
                                   11601 Wilshire Boulevard, Suite 1400
                               3   Los Angeles, CA 90025-0509
                                   Telephone:    310.820.8800
                               4   Facsimile:    310.820.8859
                                   Email:        amcdow@bakerlaw.com
                               5                 mdelaney@bakerlaw.com
                               6   Attorneys for Debtor
                                   SOUTHERN INYO HEALTHCARE DISTRICT
                               7

                               8                             UNITED STATES BANKRUPTCY COURT
                               9                                EASTERN DISTRICT OF CALIFORNIA
                              10                                          FRESNO DIVISION
                              11
                                   In re                                              Case No.: 2016-10015
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                   SOUTHERN INYO HEALTHCARE                           Chapter 9
        L OS A NGELE S




                              13   DISTRICT,
                                                                                      Doc. No.: BH-19
                              14                      Debtor.
                                                                                      DECLARATION OF ASHLEY M.
                              15                                                      MCDOW IN SUPPORT OF THE
                                                                                      EMERGENCY MOTION (1) FOR
                              16                                                      AUTHORITY TO IMMEDIATELY
                                                                                      TERMINATE HCCA MANAGEMENT
                              17                                                      AGREEMENT OR, IN THE
                                                                                      ALTERNATIVE, FOR AUTHORITY TO
                              18                                                      MODIFY THE TERMS OF THE HCCA
                                                                                      MANAGEMENT AGREEMENT IN
                              19                                                      ORDER TO DESIGNATE THE BOARD
                                                                                      AS THE SOLE SIGNATORY ON ALL
                              20                                                      DISTRICT BANK ACCOUNTS AND (2)
                                                                                      TO CONTINUE HEARING ON SECOND
                              21                                                      AMENDED DISCLOSURE STATEMENT
                                                                                      AND ASSOCIATED FILING
                              22                                                      DEADLINES

                              23                                                      Proposed Hearing:
                                                                                      Date: October 17, 2017
                              24                                                      Time: 2:00 p.m.
                                                                                      Place: Dept. A, Ctrm. 11
                              25                                                             U.S. Bankruptcy Court
                                                                                             2500 Tulare Street
                              26                                                             Fresno, CA 93721

                              27

                              28

                                         MCDOW DECLARATION ISO MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT
                             EXHIBIT S                           ACCESS AND TO CONTINUE HEARING ON SECOND AMENDED DISCLOSURE STATEMENT
                                                                             248
                                     611517936.2
Filed 10/15/18
      10/17/17                                                        Case 16-10015                                                       Doc 494
                                                                                                                                              326



                               1           I, Ashley M. McDow, hereby declare:
                               2           1.     I am an attorney duly admitted to practice before this court. I am a partner with
                               3   the law firm of Baker & Hostetler LLP, general insolvency counsel for the Southern Inyo
                               4   Healthcare District in the above-captioned bankruptcy case. I submit this declaration in support
                               5   of the contemporaneously filed Emergency Motion (1) for Authority to Immediately Terminate
                               6   HCCA Management Agreement or, in the Alternative, for Authority to Modify the Terms of the
                               7   HCCA Management Agreement in order to Designate the Board as the Sole Signatory on all
                               8   District Bank Accounts and (2) to Continue Hearing on Second Amended Disclosure Statement
                               9   and Associated Filing Deadlines (the “Motion”). Unless otherwise defined herein, all capitalized
                              10   terms and phrases shall have the same meaning ascribed to them in the Motion.
                              11           2.     Unless otherwise stated, I have personal knowledge of the matters set forth herein,
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                   and if call as a witness, could and would competently testify to the same.
        L OS A NGELE S




                              13           3.     On or about Thursday, October 5, 2017, I obtained copies of the bank statements
                              14   and transactional records for the District’s bank accounts. Upon analyzing the Bank Records, I
                              15   noted several inconsistencies with certain reports and representations previously provided by
                              16   HCCA and numerous transactions not authorized by the District Board.
                              17           4.     With respect to the latter, I noted numerous transfers by and between the District
                              18   and Tulare, which is another California local healthcare district managed by HCCA. More
                              19   precisely, following the Petition Date, it appears that HCCA caused the District to transfers funds
                              20   totaling more than $3,000,000.00 to Tulare. The Bank Records lack any indication of the
                              21   reason(s) for the transfers. I also noted a significant transfer from the District to Tulare in late
                              22   2016 of approximately $700,000.00 allegedly on behalf of HCCA (according to the check register
                              23   prepared by HCCA and presented to the District board. I am not aware of any board approval for
                              24   these transactions. Indeed, until reviewing the Bank Records, I was unaware of most, if not all, of
                              25   the suspect transactions.
                              26           5.     Depending on how the transfers between the District and Tulare are categorized
                              27   (namely, whether Tulare somehow acted as the conduit for funds loaned by HCCA to the
                              28
                                                                                    -2-
                                         MCDOW DECLARATION ISO MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT
                             EXHIBIT S                           ACCESS AND TO CONTINUE HEARING ON SECOND AMENDED DISCLOSURE STATEMENT
                                                                             249
                                     611517936.2
Filed 10/15/18
      10/17/17                                                       Case 16-10015                                                   Doc 494
                                                                                                                                         326



                               1   District), the Bank Records indicated that Tulare may owe the District more than $418,000.00. It
                               2   appears that the amounts owing to the District remained unpaid as of the commencement of the
                               3   Tulare Bankruptcy.
                               4           6.     In addition to the transfers involving Tulare, I also noted that the Bank Records
                               5   contradicted information that was inconsistent with the financial reports and information that
                               6   have been provided to the District board by HCCA. More precisely, in late 2016, it appears that
                               7   HCCA caused the District to transfer approximately $700,000.00 to Tulare on behalf of HCCA,
                               8   and represented to the board that this payment was in satisfaction of certain amounts owing under
                               9   the line of credit extended by HCCA to the District. The Bank Records, however, demonstrate
                              10   that the line of credit had a zero dollar ($0.00) balance as of the date of the $700,000.00 transfer.
                              11   Accordingly, it appears that these funds were transferred to Tulare on behalf of HCCA for the
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                   purpose of satisfying a portion of the then outstanding management fee of HCCA rather than
        L OS A NGELE S




                              13   paying down the line of credit with HCCA.
                              14           7.     A portion of the funding for the District’s operations is derived from state and
                              15   federal programs, including, without limitation, Medicare and Medicaid. As I understand it, in
                              16   order to receive the maximum amount of governmental funding, the District is required to provide
                              17   an intergovernmental transfer (“IGT”) of funds to the State of California, which are then matched,
                              18   two-to-one, by the federal government and returned to the District. The Bank Records indicate
                              19   that HCCA failed to make an IGT payment on behalf of the District in or about September, 2017.
                              20           8.     A true and correct copy of the motion filed by Tulare in the Tulare Bankruptcy
                              21   seeking authority to terminate and reject its management agreement with HCCA is attached
                              22   hereto as Exhibit B.
                              23           9.     On or about October 11, 2017, the District held a special board meeting to discuss,
                              24   among other things, the findings from the evaluation of the Bank Records and whether to remove
                              25   HCCA through the rejection and/or termination of the Management Agreement. Based on the
                              26   available information and documentation, the District board concluded that HCCA had engaged
                              27   in a series of improper actions, including, without limitation, (a) misusing and misappropriating
                              28
                                                                                   -3-
                                         MCDOW DECLARATION ISO MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT
                             EXHIBIT S                           ACCESS AND TO CONTINUE HEARING ON SECOND AMENDED DISCLOSURE STATEMENT
                                                                             250
                                     611517936.2
Filed 10/15/18
      10/17/17                                                        Case 16-10015                                                                                                             Doc 494
                                                                                                                                                                                                    326




                    regarding t h e        financial   dealings o f   the    District, (c) concealing            material information
                                                                                                                                                                           regarding        the
                    financial                  of the
                                    dealings             District,    and   (d) failing     to
                                                                                                 comply    With the                  terms o f             the         Management
                   Agreement by,            among   other things, failing           to
                                                                                         provide ¢omplete and                        accurate                    financial reports,

                   failing to perform          a
                                                   myriad       of administrative duties
                                                                                                  (including pursuing                            the                      and
                                                                                                                                                                bond),            failing to
                   facilitate the preparation of audited financial                       statements.

                               10.         The removal o f HCCA h a s s e v e r a l
                                                                                                 implicatipns    under the                                                      Second
                                                                                                                                                  forthcoming
                   Amended Plan and Second Amended Disclosure Statement|
                                                                                                             At present, the Second Amended

                   Plan and Second AmendedDisclosure Statement
                                                                                             provide     that HCCA w i l l                               serve       as   the post-
                   confirmation management f o r the Facilities and that th¢
                                                                             claims of HCCA s h a l l                                                              be t r e a t e d a s

                   professional and/or administrative claims.
                                                                                  Accordingly,         thd removal o f HCCA w i l l
                                                                                                                                                                            require       the
                   District    to   revise   significant portions         o f the Second Amenddd              Plan, Second Amended Disclosure
                   Statement,        and                  financial
                                           supporting                   projections.        More     precisely,          the removal o f H C C A
                  necessitates the inclusion o f additional disclosures i n                        the Se¢ond Amended D i s cl o s u r e Statement

                  regarding,        among
                                            other things,         alternate management, the              costs   associated with alternate

                  management, the treatment o f HCCA, potential
                                                                                           damaggs associated                       with the                    rejection      o f the

                  Management Agreement, and potential                        claims against                \ related                  to        what appears t o                  be blatant

                  mismanagemento f            t h e District in violation o f the
                                                                                             Management Agreement                                        and       applicable law.
                  The removal o f HCCA a l s o                           modifications t o
                                                            requires                               the fin Ancial           projections                          to a c c o u n t f o r   the
                  altered treatment o f H C C A                 t h e cash flow
                                                           on
                                                                                    analysis      and tha proposed distributions t o                                           creditors
                  under the Second Amended Plan,                                  the percentage distribution
                                                                      including                                                           payable                 to   general
                 unsecured     creditors.
                                                                                                                           LOS       ANGELES



                                                                                                                  AT TO R N E Y S         AT      L AW


                                                                                                                               &    HOSTETLER             LLP
                                                                                                              BAKER




                           I   declare under
                                             penalty o f            perjury   that the      foregojing    ik true and c o r r e c t .                             Executed this
                 17th          of
                        day          October, 2017,       at
                                                                Calabasas,    California.



                                                                                  /s/ Ashley M . Mé¢Dow
                                                                                  Ashley M. M c D o w


                                                                                     -4-
                      M C D OW DECLARATION ISO M OT I O N TO T E R M I N AT E
                                                                              H C C A MANAGEMENT AGREHMENT O R R E S T R I C T BA N K AC C O U N T
                                                  ACCESS A N D TO CONTINUE HEARING ON|SECOND A M E N D E D
                                                                                                               DISCLOSURE STATEMENT
                 611517936.2
           EXHIBIT S                                                          251
Filed 10/15/18
      10/17/17           Case 16-10015   Doc 494
                                             326




                       EXHIBIT B
           EXHIBIT S          252
Filed 10/15/18
      10/10/17
      10/17/17                                             Case 16-10015
                                                                17-13797                                                           Doc
                                                                                                                                    Doc494
                                                                                                                                       326
                                                                                                                                        32

           5
           WA LT E R     WILHELM LAW G RO U P
           A Professional Corporation
           Riley C. Wa l t e r #91839
           M a t t h ew P. Bunting #306034
           Danielle J. Bethel #315945
           205 East River Park Circle, Ste. 4 1 0
           Fresno, CA 93720
           Telephone: (559) 435-9800
           Facsimile:       (559) 435-9868
           E-mail:          rileywalter@w2lg.
           Chapter         9 Counsel

           M C C O R M I C K BARSTOW, LLP
           Timothy L. Thompson #133537
           Mandy L. Jeffcoach #232313
           Niki E. Cunningham #277976
           7 6 4 7 N. Fresno Street
           Fresno, C A 93720
           Telephone: (559) 433-1300
           Facsimile:       (559) 433-2300
           E-mail:              mandy.jeffcoach@mccormickbarstow.com
           District Counsel


                                       IN THE U N I T E D STATES BANKRUPTCY C O U RT

                                           EASTERN DISTRICT OF CALIFORNIA

                                                      F R E S N O DIVISION

            In      re                                                 CASE NO. 17-13797
                    TULARE LOCAL HEALTHCARE                              DC No.: WW-1
                    DISTRICT. dba TULARE
                    REGIONAL MEDICAL CENTER,                           Chapter         9

                                 Debtor.                               Date:            October 12, 2 0 1 7
                                                                       Time:             10:30 a . m .
                    Tax ID       XX-XXXXXXX                              Place:         2500 Tulare Street
               on                 om                        lhlUCUOCOUlUlCOClCUOUCUMNCLCUDDULUCUCUCOUmUCCUCDRElCO             Co       N
               RO   Address:
                       PO  RO    869
                                  RD
                                     N.
                                      R D Cherry
                                            RO
                                                  Street                                 Fresno, CA 93721
                                                                                             ak




                                 Tulare,  CA   93274                                     Courtroom 13
                                                                         Judge:         H  o n o r a bl e René Lastreto I I



                         MOTION FOR AU T H O R I Z AT I O N TO REJECT E X E C U TO RY C O N T R AC T
                               (HEALTHCARE C O N G L O M E R AT E ASSOCIATES, LLC)

           TO THE HONORABLE                RENE   LASTRETO Il, UNITED STATES BA N K RU P T C Y

           JUDGE:


           MOTION FOR AUTHORIZATION TO REJECT EXECUTORY 36894-00000        4747295 1

           CONTRACT ( H C C A
           EXHIBIT S                                               253                                00158885-gaa-10.10.2017
Filed 10/15/18
      10/10/17
      10/17/17                                                                 Case 16-10015
                                                                                    17-13797                                                                                   Doc
                                                                                                                                                                                Doc494
                                                                                                                                                                                   326
                                                                                                                                                                                    32


                     Tulare Local Healthcare District, dba Tu l a r e                                     Regional            Medical Center,           a


           California Health Care District, the Debtor                                    (“Debtor’        or
                                                                                                                    “District”), hereby           moves     this

           Court    pursuant        to 11 U.S.C.              §§ 365       and           901, and Bankruptcy                     Rules 6006 and 9014, for

           an     Order   Rejecting Executory                  Contract             as        described below.                 In
                                                                                                                                     support     of its Motion,

           the Debtor       represents          as      follows:

                     1.          This Court has               jurisdiction          over          this Motion          pursuant           to 2 8 U.S. C.     §§     157

           and 1334. Ve n u e is proper before this Court                                         pursuant to          2 8 U.S. C.         §§   1 4 0 8 and 1409.

           This m a t t e r is   a core
                                               proceeding          to 2 8 U.S.C.                   §157(b)(2).           The        statutory predicates            for

          the relief      sought     in this Motion             are    §§ 365, 901 and 105 of t i t l e                          11 of the United States

           Code     (the “Bankruptcy Code’),                     as
                                                                       complemented by                       Rules 6006 and 9074 of the

           Federal Rules of          Bankruptcy               Procedure.

                     2.          This   case       was   filed        as   a
                                                                                Chapter 9             case        on    September 3 0 ,           2017      (“Petition
           Date’).
                     3.          T h e Debtor i s         a    California healthcare district located in Southern Western

          Tulare     County.
                     4.          The Debtor i s in the business of                                 owning       a
                                                                                                                     hospital        and other healthcare

          facilities which        are    all   currently        under the domination and control of Healthcare

           Conglomerate Associates,                      LLC     (“HCCA’).
                     5.          The Debtor entered into                                 integrated        Contract                             four sub
                                                                               an
                                                                                                                               involving
                                                   of   Management               Services             Agreement,               Interim Joint       Operating
           agreements consisting
          Agreement,         Joint      Operating Agreement                         and           Option (“Contract”)                on
                                                                                                                                           May 29, 2014,           with

           HealthCare       Conglomerate Associates,                            LLC           (“HCCA’).             T h e Contract is attached to the
             co      nN                      U6BlUlUOmOUDNMDLUCUCUMCemmUlUCUCOCOlUlCUCOULUCOUCUMUNGN                   Ot                 UD                     CUED     oO   Oo   nN   O
                       BRD   IRD
           Declaration
                 RDO
                         of Kevin B. Northcraft
                                             ORD      ORD
                                                                      as   Reh Exhibits            A1, A2,      A 3 and A4.

                     6.          The Contract is               comprised                 of   a    several part         agreement by              which      a
                                                                                                                                                                 prior
           board of directors for the District                                      to turnover and                                       all control              the
                                                                   agreed                                              relinquish                       over


           District’s     operations         and     management, including operation                                        of its   hospital     and healthcare

           facilities to HCCA           on   the        basis of      a one      sided, oppressive, overly expensive,
           unconscionable and unlawful agreement.

           Mil



          MOTION FOR AUTHORIZATION TO REJECT EXECUTORY36894-0000N                                     4742206 1

          CONTRACT
                 c r (HCCA                              2                           Je




           EXHIBIT S                                                                          254                                          00158885-gaa-10.10.2017
Filed 10/15/18
      10/10/17
      10/17/17                                                                        Case 16-10015
                                                                                           17-13797                                                                                         Doc
                                                                                                                                                                                             Doc494
                                                                                                                                                                                                326
                                                                                                                                                                                                 32


                    7.              The Debtor has                                      the Contract and determined i n                               its sound
                                                                  analyzed
          business           judgment,             and   as     declared by Kevin B. Northcraft, the Debtor’s Chairman of

          the    Board,           that the     pricing        and terms contained in the Contract                                                                unfavorable
                                                                                                                                        are
                                                                                                                                               grossly
          to the District.            Also,        the Debtor has determined that it does not need this Contract to

          achieve        a    successful            reorganization                because, inter alia, the Debtor has other v i a b l e

          alternatives at             more
                                                   competitive prices                   and much                   more     favorable terms.

                   8.               Since execution of the Contract, the                                                               between the Debtor and
                                                                                                                   relationship
          HCCA h a s              been broken            beyond repair and                          each       accuses         the other of breach of the

          Contract and              wrongdoing.                 On October 6                       and 9,      2017,       and    prior dates, HCCA declared
          its intention to           cease
                                                    paying       its   employees                    which would devastate the                                     of the
                                                                                                                                                     ability
          hospital      to continue to               operate. HCCA’s f a i l u r e                            to   timely    fund     payroll    and its threats to

          engage in conduct which would                                 ensure          closure of the                     hospital    cause
                                                                                                                                                 uncertainty
          amongstt h e              staff and the             public,       and further destabilize the                            hospital     and its          operations.
          The Contract must be                       rejected          so   the Debtor                   can       engage     a    different operator and

          manager.

                   9.                On       or   about October 9, 2017, the Board directed that the District

          terminate all of business                                                   with HCCA and that the District                                             the
                                                          relationships                                                                              reject              subject
          Contract pursuant to Section 365                                  as
                                                                                  incorporated by                       Section 901.

                    10.             The Debtor has determined that the Contract is unfavorable to the District

          and not needed i n                   its restructured              operations                  and seeks authorization to                       reject the
          Contract pursuant to Section 365. T h e Contract, for instance, contains                                                                    a     number o f

          unfavorable conditions,                        including          but not limited to: Debtor                            irrevocably waiving                  any      right
                    nN                   ao               WO       BS                  OF                      DON            DO       HO              WO         DY              oO    ©       N
             terminate
          to BD  BRO  R dthe             Contract,
                                         ND  RD    Debtor BRD      RD       not       having
                                                                                       IRD              access       to the       hospital,    clinic       or    other  math




          facilities unless express                      permission              is   given by HCCA, not having                               access   to         its bank

          accounts                financial                                 not                                    to       its data
                             or                     information,                      having            access
                                                                                                                                        systems u t i l i z e d         in

          connection with the                      operations          of the         hospital           unless HCCA authorizes the same ,

          Debtor     being unable                  to criticize the services                            being provided by HCCA, Debtor
          maintaining              the   responsibility           for the         care             of   patients        but not     having     any
                                                                                                                                                     rights            in the


          hiring   and   firing          of    hospital staff, paying                   HCCA 130% of the a m o u n t of leased                                         employee

          MOTION FOR AUTHORIZATION TO REJECT EXECUTORY36894-0000N                                              4749208 1

          CONTRACT ( (HCCA                              3                                    -3-




           EXHIBIT S                                                                                    255                                    00158885-gaa-10.10.2017
Filed 10/15/18
      10/10/17
      10/17/17                                                              Case 16-10015
                                                                                 17-13797                                                                                              Doc
                                                                                                                                                                                        Doc494
                                                                                                                                                                                           326
                                                                                                                                                                                            32


          compensation, a n                 irrevocable       appointment                   of HCCAa s                 Debtor's attorney i n fact,                         an


          agreement n o t t o            reject       the Contract in         a
                                                                                       Chapter             9   proceeding,           a
                                                                                                                                          monthly payment                       of

          $225,000 (which               increases every             year)     to HCCA f o r                     services,       and       a       waiver o f a l l         liability
          in favor of HCCA. See Exhibit “A” which is                                    a     summary of the unfavorable contract

          provisions.          The     rejection        will allow the District to                       regain        control   ov e r       i t s assets and

                             and                  it to engage with a
          operations                  permit                                           qualified              successor        operator of the hospital.
          See the Declaration of Kevin B. Northcraft in                                                         of the Motion. The Debtor asser ts
                                                                                                   support
          that the                      is in the best interest of the                             Debtor,      is                                 sound business
                        rejection                                                                                      supported by
          judgment          and consistent with the District's powers to exercise control                                                           ov e r i t s    own


          assets and          operations          as    a
                                                            governmental entity.
                                   By this Motion, the Debtor seeks entry of a n order pursuant to §§ 901, 365
          and       105(a)    of the    Bankruptcy            Code     authorizing                   and       approving        the       rejection            of the

          Contract. The Debtor requests that                               rejection               be m a d e effective              as   of       September 3 0 ,
          2017, the Petition Date.
                      12.          In order t o        facilitate the transition of the                         operation        of the             hospital            and

          health              facilities,     the Debtor                               that the Court e n t e r                       order                               the
                      care
                                                                   requests                                                    an
                                                                                                                                                      rejecting
          Contract effective             as      of   September 30, 2017,                          with the        understanding                   that the Debtor i s

          willing     to e n t e r into     an
                                                  arrangement acceptable                             to the Debtor where HCCA would

          cooperate          in a n   orderly         and   peaceful transition                     to    a    new operator for a                    transitional

          period of 30 days post rejection (the “Transition period”)'.
                      13.          Section       365(a)      of the    Bankruptcy                   Code        provides        that      a       Chapter           9    debtor,
          “subject to        the court’s         approval,         may     assume or
                                                                                                    reject         any   executory                 contract... of the
               on             mo
                              OmhlUm,LlClUOheOUmDN            Uc              lLlUCUCOlCOCUCODCOU               UNC      OD     eC        ela                                    oo
          debtor.”RB 11 ROU.S.C.
                              RD         365(a).
                                                                                            meta


                                    § RD       BRO            RD      RD



                      14.          It is well-settled that the business                                                 rule                       to       debtor's
                                                                                                    judgment                   applies                  a


          decision to         reject    an
                                              executory        contract        or
                                                                                        unexpired lease;                      absent          a
                                                                                                                                                   showing              of gross

          abuse o r     bad        faith,   the Debtor's decision must stand. This is                                                                   true             here
                                                                                                                               especially                          as




          1
           The Debtor has made arrangements with Wipfli L L P / H F S Consultants to step in and a s s u m e c o n t r o l
          over the operations of the hospital and healthcare facilities upon rejection of the Contract and has
          arranged needed emergency financing.
          MOTION FOR AUTHORIZATION TO REJECT EXECUTORY36894-00000                                        4742305   1



          CONTRACT ( (HCCA                              4                         4.




              EXHIBIT S                                                                      256                                              00158885-gaa-10.10.2017
Filed 10/15/18
      10/10/17
      10/17/17                                                                 Case 16-10015
                                                                                    17-13797                                                                               Doc
                                                                                                                                                                            Doc494
                                                                                                                                                                               326
                                                                                                                                                                                32


          w h e r e the Debtor i s        a
                                                  governmental entity                     and the Court d o e s not havejurisdiction                        or


          powers o v e r       the   District's      property             or   assets.

                    15.         Upon      review a n d            analysis        of the Debtor’s              obligations           under the Contract,

          the Debtor has concluded that the relief                                   requested           in this Motion is in the best interests

          of the Debtor, its estate, its creditors,                            patients            and citizens.     The Contract is               simply
          unconscionable,             in violation of             public policy, unfavorable, burdensome, overly expensive
          and                   to the duties of elected officials to manage the affairs of the District is
                  contrary                                                                                                                                  a


          prudent        and   fiduciary      sound        m a n n e r.         It is m o r e        economic for the Debtor to                    cover


          operations through a l t e r n a t i v e arrangements                                   at current m a r k e t   prices          which   are


          substantially         lower than the Contract                        prices      and terms. T h e Contract                       imposes
          excessive cost and expense to the Debtor without                                              corresponding            benefits. Thus, the

          Contract is neither needed                  nor         desirable for the Debtor's continued                                operations.
                    16.         In   short,       the Debtor has determined,                           in the reasonable exercise o f i t s
          sound business             judgment,                                                                             in                 9 that the
                                                      as      a
                                                                  governmental entity operating                                 Chapter
          Contract is burdensome and                        provides            no   economic v a l u e           to the Debtor.             Accordingly,
          the Debtor       requests authority                to    reject the         Contract effective             as     of       September 30,         2017.

                    WHEREFORE, the Debtor                             respectfully requests entry                      of       an    Order   (a) authorizing
          the Debtor to          reject       the Contract                as    of    September 30,               2 0 1 7 and          (b) granting Debtor
          such other and further r e l i e f             as       this Court may d e e m                   just   and proper.


          Dated: O c t o b e r            0   ,
                                                  2017                           WA LT E R             W I L H E L M L AW            GROUP,
                                      |
                                                                                 a   Professional            Corporation

             oN
             PD     RD     RO    RD     RD     RO           RD       By:
                           OOUMmlUMDA,mlUlUlCUCOlCULDNUCUCeEDLULUCUCOUlUlCCOCODCO
                                                                                           week          AS
                                                                                 Riley C. Walter, Attorneys for Debtor,
                                                                                                                                     UCU           Ge!           CU   oO   Oo        O




                                                                                 Tulare Local Healthcare District

                                                                                 and



                                                                                 McCormick BARSTOW,                        LLP, District Counsel




          MOTION FOR AUTHORIZATION TO               REJECT        EXECUTORY36894-000N0 4749206 1
           ONTRACT (HCCA                                                              5
           EXHIBIT S                                                                         257                                      00158885-gaa-10.10.2017
Filed 10/15/18
      10/10/17
      10/17/17                                                  Case 16-10015
                                                                     17-13797                                                                  Doc
                                                                                                                                                Doc494
                                                                                                                                                   326
                                                                                                                                                    34


          12
          WALTER W I L H E L M L AW G RO U P
          A Professional Corporation
          Riley C. Walter #91839
          Matthew P. Bunting # 3 0 6 0 3 4
          Danielle J. Bethel # 3 1 5 9 4 5
          205 East River Park Circle, Ste. 4 1 0
          Fresno, CA 93720
          Telephone: (559) 435-9800
          Facsimile:    (559) 435-9868
          E-mail:       rileywalter@w2lg.
          Chapter          9 Counsel

          M C C O R M I C K BARSTOW, LLP
          Timothy L. Thompson # 1 3 3 5 3 7
          Mandy L. Jeffcoach # 2 3 2 3 1 3
          Niki E. Cunningham # 2 7 7 9 7 6
          7 6 4 7 N. Fresno Street
          Fresno, CA 93720
          Telephone: (559) 433-1300
          Facsimile:       (559) 433-2300
          E-mail:          mandy .jeficoach@mecormickbarstow.com
          District Counsel



                                       IN T H E U N I T E D STATES BANKRUPTCY C O U RT

                                              EASTERN DISTRICT OF CALIFORNIA

                                                           FRESNO D I V I S I O N

           In    re                                                      CASE NO. 17-13797

                 TULARE LOCAL HEALTHCARE                                 DC No.: WW-1
                 DISTRICT, dba TULARE
                 REGIONAL MEDICAL CENTER,                                Chapter         9

                                Debtor.                                  Date:               October 12, 2017
                                                                         Time:               10:30 a . m .
                 Tax ID #:      XX-XXXXXXX                 |=            Place:              2500 Tulare Street
            on          oOo      on            O      NO        ODO                 nN                       BP  WD                       Oo   om   N
                 Address:
                        BO       RO     RD   Cherry
                                               RO     Street
                                                      RD
                                                                                                     ONO
                                                                                             Fresno, CA 93721
                                Tulare,      CA 93274                                        Courtroom 13
                                                                         Judge:              H o n o r a bl e René Lastreto II



                 D E C L A R AT I O N OF K E V I N B. N O RT H C R A F T IN S U P P O RT OF MOTION FOR
                              AU T H O R I Z AT I O N TO REJECT E X E C U TO RY C O N T R AC T
                               (HEALTHCARE C O N G L O M E R AT E ASSOCIATES, LLC)

                      |, Kevin B.     Northcraft, hereby declare       and   represent           as   fo l l ow s :

                      1.       i a m the elected chairman of the board of directors of Tu l a r e Local

                                                                             47493601
          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000
          OF MOTION FOR AUTHORIZATION TO REJECT           -|-
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                           258                                               00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                  Case 16-10015
                                                                                     17-13797                                                                          Doc
                                                                                                                                                                        Doc494
                                                                                                                                                                           326
                                                                                                                                                                            34


           H e a l t h c a r e District           ("District"),    a   California healthcare district                     covering       a
                                                                                                                                              large part of
          Southwestern Tulare                        County.      The District         serves           over    90,000 people. I t            is the    only

          hospital        in the District.


                     2.             T h e District has been embroiled in                            political         a n d financial controversies for


          m a n y years and this has                      impeded t h e          ability    of the District to             move       forward in        providing

          quality     healthcare to the citizens of the District.

                     3.             |   am    informed and believe that the controversies                                   began        in   approximately
           1 9 9 4 w h e n Dr. P r a m o o d Kumar w a s                       appointed          to the board to fill            a   vacancy. From and

          after that time, there have been                             significant      controversies among the citizens and voters


          as      to the proper management a n d                            control of the         hospital.          There have been deep divides

          within the           community.
                     4.             For many years the board                        was     controlled by Dr. Kumar.                     During        that time


          the District e m b a r k e d upon a n i l l - f a t e d decision to borrow money to construct                                                 a
                                                                                                                                                            hospital
          tower.


                     5.             The District borrowed $85 million in                                general obligation              bonds and

          additional           revenue            bonds f o r    the t ow e r construction                 project       but it   was    soon        consumed


                                         cost                                       and                                the proper
          by construction                          overruns,
                                                                  litigation               disputes            over                      use       of bond


          proceeds. During                   this    time,      many
                                                                       citizens        in the District              began   to express             concern     and


          dismay
             on           as   to theom management
                                          B   HO    o
                                                    NO f
                                                   DY                   the District’s
                                                                             CO    CO
                                                                                              operations by
                                                                                                  DOD      nN             the Kumar
                                                                                                                               HB   b o a r dDO.                 o         N
                     PR        RO         RO  RO   RO



                     6.             A historical overview                   and t i m e l i n e
                                                                                                  prepared by             me , based          on   information


          which has been                 provided         to    me,    of   the various           controversies, missteps                     and


           confrontations is                 as    follows:




                                                                                                    4749360
          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000                                             I


          OF MOTION FOR AUTHORIZATION TO REJECT
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          259                                                                                    7-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                              Case 16-10015
                                                                                 17-13797                                                                                    Doc
                                                                                                                                                                              Doc494
                                                                                                                                                                                 326
                                                                                                                                                                                  34


                       Tu l a r e L o c a l Healthcare               District, dba Tulare Regional Medical                                          Center

                                   History/Timeline of Events Leading                                    to Financial Crisis

                   |    am    informed and believe that the District is                                   a
                                                                                                                public        agency, formed in 1945

          under the State of California Local                                                       District Law.                  The        geographic          area
                                                                                Healthcare
          covered by the District encompasses                                    a   very     large      area         in the Southwestern                    part of
          Tulare       County      and includes the                  City of Tulare.               The    permanent resident population of
          the District is estimated to be                           approximately 90,000                       persons.             T h e District         provides
          healthcare services                primarily         to individuals who r e s i d e                  on     the local          area.       T h e District's


          hospital      is the    only hospital            in the District.

                   The voters of the District elect the Board of Directors by districts.

                   The District is                 governed by              a    five-member Board of Directors.                                      The current

          members of the Board                     are     Kevin B.          Northcraft,         Mike     Jamaica, Senovia Gutierrez,                              and

          Xavier Avila.           There is                 va c a n t seat. On October 4,                       2017, the Board approved                           the
                                                   one
          hiring of HFS           to act      as    the Board’s advisor and head the District’s crisis management

                   which is h e a d e d                                   H a s k i n s and Rick Gianello of HFS.                              T h e fact that the
          team,                                    by Sanford
          Board         is elected           by the public                causes          both     problems            and         opportunities           that    are


          generally       associated with local                     government            entities.      Its   governing body                     and senior s t a f f

          undergo        mu c h c l o s e r
                                                public scrutiny                 and must devote                more      time to             public    affairs than

          would be the           case i f     it w e r e   a
                                                                private entity.            On the other hand,                      as    a   local    public entity,
          local residents tend to be                  supportive           of the District.

                   As of the          signing        of this Declaration,                  day-to-day operations                        of the       hospital   were
                                                     WO               |
            on                                                 HB               CO    OF      DN                         GD                   WHO                            fof
                                                                                                                wet
           PR        PR   RO
          under the control  of BR DR
                                HCCA  under v a r i o u s                            agreements.          There have b e e n and continue to

          be     major disputes             between T R M C and HCCA, briefly discussed below.

                   |    am   informed and believe that like most rural                                   hospitals            in    California,         the District

          faces immense f i n a n c i a l pressures.

                   T h e r e has also been intense                          community              involvement and                      disagreement          over       a


           15 year      management              contract with HCCA                    a
                                                                                           prior Board          e n t e r e d into           on     May 29, 2014,
          discussed below.

          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000 4749360                               I


          OF MOTION FOR AUTHORIZATION TO REJECT
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          260                                                                        00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                           Case 16-10015
                                                                                              17-13797                                                                                      Doc
                                                                                                                                                                                             Doc494
                                                                                                                                                                                                326
                                                                                                                                                                                                 34


                      The District’s residents desire and                                         require nearby                        emergency,            urgent       and acute

          care       services.           To      provide                 these services,                   |    am     informed and believe that the District

           must      actively participate                           in    developing            and            maintaining              a
                                                                                                                                             panel of primary              care   and


          specialty physicians                            within           the         District       and             maintain               and     upgrade         its    medical,

          obstetrics/gynecology, imaging, laboratory equipment, physical plants,                                                                               and rural health

          clinics.

                      U n d e r California                     law, hospitals             are
                                                                                                  required               to t r e a t any person who                  presents         at

          the emergency                  room             without              regard     to the               patient’s ability              to pay for services.                The

          District         accepts       all     patients regardless                           of their           ability      to pay.            The District absorbs the

          costs of medical                   care         for uninsured                patients            w h o account for                  a    very   large percentage             of

          its volume.
                      A     patient          is classified a s                   a     charity patient by                          reference to certain established


          policies         of the        political             district.         Essentially,                  these      policies            define      charity     services      as



          those services for which                             no        payment i s       anticipated.

                      The District has been                              contending            with            significant disruptions                 in its governance

          over       several years.                  Based           o n my     information                    and   belief,        a
                                                                                                                                        chronology            that   explains     this

          political        unrest and which lead to m a n ag e m e n t t u r n ov e r i s                                               as    follows:


                 e    1994         -


                                       Parmood Kumar i s                         appointed to the board of directors                                      of Tulare Local
                      Healthcare District, dba                                 Tulare Regional Medical Center



            on
                 e    Nove
                         DO
                           m b eOOr 2 0 0 5                -

                                                               Tu
                                                               CO
                                                                  l a r e voters pass a bond
                                                                                  |=                                     measure             to
                                                                                                                                              ONO
                                                                                                                                                  build   a   tower
                                                                                                                                                              WO          expansion
                                                                                                                                                                            -
                                                                                                                                                                                  oO        OB
                                                     BP                          CO  CO  DO                               nN                                         DB                          NO
                                                                                                  wetted
                      RO      RD        RD           RO        RD                 IR      IR
                      at TRMC.



                 e    2005         -


                                       2010      -


                                                      T R M C tower               planning expands and the c o s t                                   of the    project      exceeds

                      original projections                       while          hospital r e v e n u e declines.


                      May 2010                   T R M C tower construction                                    finally   breaks                       and Shawn            Bolouki,
                                                                                                                                         ground
                                             -


                 e


                      CEO a t t h e time,                 tries           to   speed      up the construction                           project.



                                                                                                                     4747360
          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000                                                            1




          OF MOTION FOR AUTHORIZATION TO REJECT         4.
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          261                                                                                       00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                        Case 16-10015
                                                                                           17-13797                                                                                Doc
                                                                                                                                                                                    Doc494
                                                                                                                                                                                       326
                                                                                                                                                                                        34


                   January         2014
                                   T R M C board of directors, Parmod Ku m a r and Sherrie Bell, vote
                                                 -




                   to hire Healthcare Conglomerate Associates (“HCCA’”) to r u n the hospital and
                   Bolouki leaves a s CEO. HCCApromises t o finish t ow e r expansion and get
                   hospital        on   stable financial                        ground.        In    May     2 0 1 4 the T R M C board             signs    a
                                                                                                                                                                    15-year
                   management agreement with HCCA.


                   November 2015                       -


                                                               Due to low            revenue      vendor i nvo i c e s continue to rack up
                   including Cardinal Health, a large                                         drug supplier, to whom the hospital incurred                                a

                   debt of about $830,000 from Nov. 2015 to                                                  May       2016. TRMC l a t e r        took out         a   loan
                   to repay the company.



                   Between 20714 and 2016 various vendors,                                                   suppliers       and contractors f i l e        lawsuits
                   claiming unpaid bills and services.

                   March 2016            -


                                                     HCCA ex t e n d s               a   $200,000 l i n e          of credit from T R M C to the
                   Southern        Healthcare District which HCCA also manages. The l i n e of credit
                                    Inyo
                   was    extended without T R M C board approval. In July 2016 t h i s line of credit w a s
                   extended to           a       $500,000 l i m i t .

                   2016       -

                                  The State of California issues citations to HCCA and TRMC i n                                                           patient
                   deaths and           surgical errors.


                   September 1, 2 0 1 6 T R M C board approves taking out a $800,000 l i n e of credit
                                                                    -




                   with n o specific purpose at the time. Any u s e of these funds w e r e to require
                   further board approval. It w a s later revealed these funds w e r e to be used to
                   repay Cardinal Health.



                   August         2016       -


                                                     Voters vote down bond                           measure           to   secure  financing to complete
                   tower construction                           project         and the       hospital       is   forced to      make significant layoffs.
                                                                                                                                                                =
            on           co        oo                          DO        DH              CO     OF     DOA        nN            GOD           GD     DB                        ©       nN
                                                                                                                                                     et
                  PO     BP        BR                          DR        DR     RD

                   O c t o b e r 2016            -

                                                      Dr.                       B e n z e ev i of HCCA
                                                                   presents to the board that the
                                                                        Benny
                   hospital had reached 30 months of consecutive profits and states that the
                   hospital has the ability to complete the tower expansion project but only two
                   months later, in December 2016, the hospital’s operating expenses b e c o m e
                                                                                                  past
                   due.


                   N o v e m b e r 2016                    -

                                                               Kevin Northcraft and Mike J a m a i c a                         are    elected to T R M C board
                   of directors.



           DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000 4749340                                           1




           OF MOTION FOR AUTHORIZATION TO REJECT
           EXHIBIT S CONTRACT (HEALTHCARE
           EXECUTORY                                         262                                                                        00158917-gaa-10.10.2017
           CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                      Case 16-10015
                                                                                         17-13797                                                                Doc
                                                                                                                                                                  Doc494
                                                                                                                                                                     326
                                                                                                                                                                      34


                 e   March 2017             -


                                                    T R M C board votes to allow HCCAt o                              s e e k and obtain      a    $79 million
                     loan to     complete                the t ow e r            expansion.

                 e   March 2017             -




                                                    July      2 0 1 7 certain v e n d o rs and            suppliers      continue t o f i l e suits for

                     unpaid      invoices.



                 e
                     May 18, 2017 HCCA donates $10,000 to a group working to prevent the recall
                                                    -




                     of HCCA supporter and board m e m b e r Dr. Parmod Kumar. Dr. Pa r m o d Kumar
                     w a s recalled by voters in July 2 0 1 7 . Senovia Gutierrez is voted in to replace

                     Kumar o n          the board                      ofdirectors.




                 e   June 2 0 1 7       -

                                                Board of directors vote to allow HCCA to                              again s e e k       and obtain        a

                     $22    million loan to refinance certain debt and fund                                        operations.

                 e
                     July    2017   -




                                         Employee paychecks begin                               to bounce and            some   physicians           claim to
                     have gone          without pay for months.

                 e
                     July 27,     2017          -


                                                        The            majority   of the Board vote to rescind any authority given to
                     HCCA t o s e e k any loans o n                               behalf of TRMC. HCCA cl a i m s t h i s vote is invalid
                     and asser ts Gutierrez is not                                recognized    as   a    board     member, despite her election.


                 e
                     September 27,                      2017           -


                                                                           Senovia Gutierrez is          officially   s e a t e d and   recognized by
                     TRMC b o a r d             ofdirectors.




                 e
                     September 2017 T R M C              -

                                                                                board issues and         disputes      with H C C A     cause c r e d i t

                     rating to downgrade.

                 e
                     September 8, 2 0 1 7 HCCA i s s u e s a letter to T R M C claiming T R M C owes i t $8
                                                                   -




            on              @                                ODO           DB        ODO   OF   DA                       GO                   HM                     NY
                     million including e x p e n s e s and charges i n c u r r e d in connection with “leased”
                     BR     Bo    RO            BR           RB            BR



                     employees. HCCA also claims T R M C is $526,066.86 past due in management
                     fees.


                 e
                      September 28, 2 0 1 7 HCCA i s unable to make payroll and considers shutting
                      down a l l operations d u e to mounting significant financial issues and lack of
                      available funds.


                 e
                      September 29, 2 0 1 7 T R M C board                                  of directors           unanimously vote         to s e e k

                      Chapter 9 bankruptcy protection.
          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000                                           1




          OF MOTION FOR AUTHORIZATION TO REJECT         -6-
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          263                                                                00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                           Case 16-10015
                                                                              17-13797                                                                                       Doc
                                                                                                                                                                              Doc494
                                                                                                                                                                                 326
                                                                                                                                                                                  34




                 e
                       September 30,              2017   -


                                                              Petition for relief under               Chapter 9        is filed.



                 e     October 5 and 9, 2 0 1 7 : HCCA informs TRMC i t        will lay off                                         or
                                                                                                                                              suspend             its

                       employees working at the hospital a s it is unable to pay them.

                 e    October 9, 2017: T R M C authorizes c o u n s e l t o file the necessary                                      paperwork                with
                      the bankruptcy court to reject the HCCA contract.



                       Providing quality              health services to District residents is the                             primary goal                of the

           District and necessary to the                     community,         in
                                                                                      part, because of the relative                rural location of

           the District.            The     residents             need   emergency room,                    inpatient,      obstetric and other

           ancillary     services.         The critical nature of the need for health                             care     services           requires        the

           Board to      place      a    high priority       on    the continued f i n a n c i a l        viability   of the District.



                                                             District’s Financial Problems

                      At the time the District's Board of Directors considered filing                                      a
                                                                                                                                Chapter         9        petition,
           the District                 facing                     crisis that threatened its continued                                             and
                              was                 a
                                                      liquidity                                                                operations                    was


           concerned     that       preferential         transfers       were
                                                                                  being      made .        The Board concluded that filing

           a
                Chapter       9    was     the        only available remedy                 to avoid         continued          litigation       with a n d

           collection action                                             at the                                        the District to          protect its
                                        by creditors, while,                         same      time, allowing

           assets,       preserve           its       business        operations            and       continue        providing          uninterrupted
                                                                                                                                                    oa



           healthcare RPOservices R D
                                    to its              patients       while itG adeveloped
                                                                                          nraakan
                                                                                               a            comprehensive           business                 oO         68       N
                                                                                                                                                            plan.
                                                                                                                                         ak
                 AP                      RD                  RD
               SN

           The task of            restructuring         the District is         particularly complicated                   and time            consuming
           because of the multitude of financial and contractual                                             relationships         inherent in the


           hospital enterprise.             T h e decision to file           Chapter        9                    after the District
                                                                                                came
                                                                                                          only                                  attempted
           alternatives that would have avoided                            such a
                                                                                      filing         as   the District     was     told by HCCA i t

           was
                     nearly   out of cash and unable to m e e t                      payroll    or
                                                                                                      purchase        vital medical           supplies.

          DECLARATION OF KEVIN B. NORTHCRAFTI N SUPPORT 36894-00000                          4749360 1

          OF MOTION FOR AUTHORIZATION TO REJECT         -7-
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                         264                                                            00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                    Case 16-10015
                                                                                       17-13797                                                                               Doc
                                                                                                                                                                               Doc494
                                                                                                                                                                                  326
                                                                                                                                                                                   34


                 |    am         informed and believe that in a b o u t                             May 2014            these various controversies


                 reached            a        fevered        pitch   w h e n the Kumar dominated board entered into                                       a       entered


                 into        a     very            unfavorable             contract   (“Contract”)               with     Healthcare           Conglomerate

                 Associates, LLC ("HCCA").                                 A copy of these four            integrated agreements                   are       attached


                       Exhibits                                            A4.
                 as                          A1, A2, A3 and                      By these contracts the Kumar dominated board sold

                 out the District and gave all control                                over     the District's             operations       and finances to


                 HCCA. As                    a    small     example,         members of the board                  were    not     even    allowed to e n t e r

                 on     the District's                                 without the c o n s e n t of HCCA.                       The board           was           denied
                                                      property

                 meaningful                  financial information.               The Contract             requires       the District to pay HCCA                        a



                 management                       fee of a b o u t $8 million per year.                 All of the District’s money                     was       turned


                 over        to HCCA. [ I                 believe the District has              an      account but is             swept every night by

                 HCCA through the                          sweeping function,         but      we     do not know where these accounts                                  are


                 and HCCAw i l l                    not tell       us.] After HCCA took control of                      the District's         operations               and


                 finances,              it       insisted     on
                                                                    pressing       forward          in a
                                                                                                             plan       to obtain      new
                                                                                                                                                   borrowing             to


                 complete               the       hospital     tower.         The 2016 vote            was       overwhelmingly against                      the        new


                 bond issuance and the                             campaign pitted parts              of the       community against                one          another


                 deepening               the divide.


                        7.              Shortly           thereafter Dr. Ku m a r       was         recalled            the voters             a
                                                                                                                                                   large margin
                                                                                                                   by                     by

          and                      thereafter Senovia
                                                   DBO Gutierrez                               elected           o n ODOJune    27,B&B 2 0 1WO
                                                                                                                                             7 . Gutierrez   -
           Con
                     shortly                 BO
                                               DO
                                                     BO
                                                              CO
                                                                     BRO
                                                                                      w aO s
                                                                                           C    DB   nN                                           HP                    was      NO




          aligned            with       myself        and Director Mike J a m a i c a in                    seeking        to    regain    control           over       the

           District's finances and governance. However t h e election did not end the                                                          controversy               or



           interference by HCCA i n                           the District's governance.                   Upon      h e r election Gutierrez                    (and   the


           rest of the             board)           was      told
                                                                    by HCCA and then                  District Counsel w h o               reported o n l y

          HCCA          and not to the                     board)      that she had not been                     "properly      seated" and             during this
          time HCCA                 sought           to borrow money               against     the District's assets based                         on    a       consent
                                                                                                     4742340 1
          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000
          OF MOTION FOR AUTHORIZATION TO REJECT
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          265                                                                    00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                          Case 16-10015
                                                                                             17-13797                                                                                    Doc
                                                                                                                                                                                          Doc494
                                                                                                                                                                                             326
                                                                                                                                                                                              34


           previously given by                          the Ku m a r       board,           but    knowing      that if Gutierrez              were      to be s e a t e d


           the c o n s e n t would be withdrawn and demands for                                                       accountability          would be            given        to


           HCCA.


                          8.              HCCAa n d i t s            hand-picked                 counsel    (paid      from District funds but                    reporting

           only      to        HCCA)             continued to thwar t and                          deny    Gutierrez her s e a t               on     the board until


           September 15,                       2 0 1 7 w h e n the District                     Attorney     of Tulare          County         filed    a       Petition for

           Alternative Writ of Mandate which thereafter forced HCCA to                                                               cease
                                                                                                                                                 opposing          election

           her and she                     was
                                                 officially          seated            on
                                                                                                September 27, 2017,                  after    an      unconscionable


           delay      of       sixty days.              |   am    informed and believe that the                       delay     in    seating       Ms. Gutierrez             as



           a       board m e m b e r                was          because             HCCA had the ulterior motive of                           attempting           to find


           financing            to pay t h e m s e l v e s for services claimed to have b e e n rendered.                                                   |   understand

           that HCCA                     paid itself and            its   lawyers           a    substantial a m o u n t of money instead of                            using

           that money to                   keep the hospital operational.
                          9.               Upon having              a     now         functioning      board of directors, the District turned its


           attention, again,                     to the      one    sided       agreement            that the Kumar b o a r d had entered into with

           HCCA            on
                                    May 29,          2014.          It should be noted that e v e n                      before Director Gutierrez                        was


           seated              on        September 27, 2017,                           Director J a m a i c a         and   |    had         been       insisting       upon


           receiving current, meaningful                                  financial information from HCCA.                                Among the things                that


           we
               o

                    requested
                      n             ©      wom
                                             ere:   B   1. Tell u sHNOw h e r e our
                                                                                 O F District's
                                                                                =|

                                                                                        OF   OD
                                                                                                moneyCOis                   deposited?           WO 2. Where        are   o   the   Oo       N
               ND     PO            RP      BR      BRO            RR



           District's money                      swept        to and w h o has                  signatory power?         3.Who do             we      owe, how much


           and what i s                  the   aging         of these a c c o u n t s            payable?     4. What do             we    owe        HCCAa n d         what


           makes up those                        charges?           5. What is owed to the District                         on       a c c o u n t of   on       account of


           our       accounts receivable and w h a t is the status of collections? 6. What is                                                                     our   cash


           position            and what           are       our    shor t-term needs?



           DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-0000                                        474760 1

           OF MOTION FOR AUTHORIZATION TO REJECT         9.
           EXHIBIT S CONTRACT (HEALTHCARE
           EXECUTORY                                         266                                                                             00158917-gaa-10.10.2017
           CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                   Case 16-10015
                                                                                      17-13797                                                                                                          Doc
                                                                                                                                                                                                         Doc494
                                                                                                                                                                                                            326
                                                                                                                                                                                                             34


                      10.           Amazingly,           to this             day HCCA has refused                               to     supply              any of this            vitally
          n e e d e d information to the elected                              representatives                 of the District. This has thwarted                                      us i n



          the administration and governance o f                                  the District and                   imperiled i t             financial survival.


                      11.           At the       present       time the board of directors is                               completely                 in the dark in terms


          of what is          going         on    in the      hospital, including                      revenues,            debts, patient counts,                           etc. No


          material financial information has b e e n                                         provided              to    us      about the condition of the


          Hospital.         In      fact,    it appears a s                  if the Board has been d e c e i v e d                                     a b o u t the financial


          condition of the              hospital        as
                                                               prior         to the Board              Meeting           on
                                                                                                                                 September 27, 2017,                             HCCA

          was
                  reporting          the    hospital's profits                 were
                                                                                           increasing. However,                             at    a
                                                                                                                                                       public meeting                  held

          on
                 September 27, 2017,                    which            |
                                                                             attended, the CFO of HCCA publically stated                                                    and told


          the a s s e m b l e d crowd that the                           patient      census           had         dropped           to     an        ultra-low level, there

          was     “no   cash’,         accounts          payable              were        at least       $26        million and there                       was   at least              $25

          million in uncollected                  charges.
                      12.           In recent         days,        we        have also learned                     through        third          parties     that the District


          may     owe i t s         utility company $139,000 and                              is
                                                                                                    being threatened with                              a    power shut off.                    |




          am     also informed and believe that the District                                           owes         an
                                                                                                                          important billing                   service            no    less

          than     $2,000,000.                   It o w e s        its       preferred provider                    of    supplies                and        equipment             about


          $400,000. Physicians and medical groups                                             have not been                   paid.         The l i s t      goes      on        and on,


          but
           co    we   do not know
                              on  b e c a u s e HCCAw i l l                          OC   not tell     uDAs   what
                                                                                                               nN        w OeDO o w eO o.                         DO                               6©   GO   N
            RD                BRO      RD        RD     RD         RD


                      13.           At the        public       board           meeting         held           on
                                                                                                                    September 27,                          2017 the CEO of


          HCCA, Benny Benzeevi, M.D., publicly stated that                                                           the situation                    was    so   dire that the


          hospital      had         "only    two      options".          Either accept             a   loan that HCCA had                              negotiated           or   close .


          However, Dr. Benzeevi did                           not inform             us    of the a m o u n t of the loan, the lender, the term

          of the loan, the              collateral,           or   any other              vitally      n e e d e d details              as       to the      supposed                 loan.

           He did not         provide        any terms             or    conditions          as     to the loan w h a t s o ev e r.
          DECLARATION OF KEVIN B. NORTHCRAET IN SUPPORT 36894-00000 4749240 1
          OF MOTION FOR AUTHORIZATION TO REJECT         -10-
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          267                                                                                               7-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                      Case 16-10015
                                                                                         17-13797                                                                          Doc
                                                                                                                                                                            Doc494
                                                                                                                                                                               326
                                                                                                                                                                                34


                       14.              have         over       30     years’ experience           in   municipal         governance             including     10

           years      as     City Manager o f                    the    City       of Tulare from 1995 to 2005. It is my                         professional

           opinion,         a n d based             on    long professional experience, that the Contract between H C C A
           and       the     District          is        very     unconscionable,            unfavorable,               void    as     to       public policy,

           burdensome,                 over
                                                    expensive            and        improperly      interferes with              the    legally required

           governance           of     the     District.          The District does not need                      nor   want this Contract.                It has

           alternatives that             are        much        more     favorable.

                       15.         On        September 28,                  2017 the board        was        informed that           only   a   few of t h e of

          the essential HCCA                        employees               who operate the         hospital        were       paid for their services,

           leaving      a               number o f                           and other healthcare                personnel unpaid.              T h e lifeblood
                             great                              nurses


          of    a
                     hospital      are       the dedicated healthcare                     professionals            who    give   care       and comfort to


          the       patients. Nonpayment                         of   employees        threatened the survival of the                  hospital.
                       16.         |    am      informed and believe that                     on
                                                                                                        September 29,            2017           HCCA’s CFO

          a s s e m bl e d groups of                                        and told them that i f the District did not
                                                     employees                                                                              accept the      loan

           HCCA had            negotiated                 and described to the               board, the hospital would be shut                             down.


          This CFO           was
                                        personally present                   at the    meeting     held the        night   before and he knew Dr.


           Benzeevi had                  NOT m a d e such                      a    disclosure to the board. He lied and told the


          employees           that HCCA had                      presented           the loan details and that the board had refused to


          consider
           on      it when, in P Bactuality,DY the board
                                                      OF   O F not
                                                         did     D B receive any information
                                                                                          HO about the                                                 |
                                                                                                                                                             Os o -   oO       VN
           RD        RO  RD    RD    RD           RD



          called loan.

                       17.         From and after                     September 29,        2017     the District and HCCA reached out to

          each       other, through counsel,                          and   attempted     to avoid       a   crisis.    Proposals       were



          exchanged           and        none        were        found to be         mutually agreeable.
                       18.           Finally,        on    October 6 at 6 : 1 2 PM, the District                   was     informed that unless

                              was        r e a ch e d             8 AM             October 7, 2017, HCCA would                       proceed      to
          agreement                                         by              on

          DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00000                              4747360     1




          OF MOTION FOR AUTHORIZATION TO REJECT         -11-
           EXHIBIT S CONTRACT (HEALTHCARE
          EXECUTORY                                          268                                                                 00158917-gaa-10.10.2017
          CONGLOMERATE ASSOCIATES, LLC)
Filed 10/15/18
      10/10/17
      10/17/17                                                                         Case 16-10015
                                                                                            17-13797                                                                                                   Doc
                                                                                                                                                                                                        Doc494
                                                                                                                                                                                                           326
                                                                                                                                                                                                            34




             terminate                               its
                                or   suspend               employees.
                                          Having been unable to reach                                                                  agreement f o r              a turnover of
                       19.                                                                        an     acceptable

              District governance and                      operations,          on     October 9, 2017 the board met and discussed at

                       its available c o u r s e s of action and reviewed,                                                             the Contract. The board                  (the
              length                                                                                                    again,
                                          Avila and Jamaica) voted to instruct its counsel to seek                                                                        and
              undersigned,                                                                                                                                 rejection

              termination of the Contract                     so   the District              can recover                   control            over   the District's assets,


              finances and                operations       and   so    the Board                  can   f u l f i l its       fiduciary and statutory duties.

                 Ms. Gutierrez            w a s not   present         as     she w a s out of the                         country.
                        20.               On October 4, 2017 the District made                                          arrangements w i t h                    its Crisis


                                            to assume c o n t r o l o v e r                                                              if HCCA is terminated/
                 Manager, HFS,                                                          hospital operations

                 rejected      and HFS made arrangements with                                       a    healthcare                    provider      of
                                                                                                                                                          significant size,

                 located in Fresno, t o                            emergencyinterim                                                            of the District's
                                                     provide                                                   management
                 healthcare facilities and                 provide         emergency                    funding          to    keep the hospital open for                     an



                 interim                   of time. The terms a r e                  still   being negotiated.
                            period
                           21,            The District       respectfully requests                            that the Court authorize the District to

                 reject the HCCA contract.

                           |   a m o v e r the       age of 18        and i f          were         called              as a     witness in connection with this

                                          would and could                            as is set out in                    this declaration.                     so    declare under
                 proceeding           |
                                                                      testify
                               of                this blank                  of October 10th, 2017 at Tulare, California.
                 penalty             perjury   co)    an     >
                                                                 day            RO                       ©
                                               AQ     NO
                                                                       wo                                                                ~                aH                                 oo   ON
                                                                       NO?      nN           NO          sO
                                                                                                                   ak          noche     no                          ah         -      ons   de
                                                                                                                                                                                                            OD



                                                                                                                                 a                             if
                                                                                                                                       LIE     ©
                                                                                                                                                                on
                                                                                             ‘Kevin B/ Northeraft




                 DECLARATION OF KEVIN B. NORTHCRAFT IN SUPPORT 36894-00010
                 OF MOTION FOR AUTHORIZATION TO REJECT          -12-
                 EXECUTORY CONTRACT (HEALTHCARE
                                                                                                                                                          00158913-gaa-10.
                 CONGLOMERATE ASSOCIATES, LLC)




           EXHIBIT S                                                                                         269
Filed 10/15/18
      10/10/17
      10/17/17                                                                       Case 16-10015
                                                                                          17-13797                                                         Doc
                                                                                                                                                            Doc494
                                                                                                                                                               326
                                                                                                                                                                35



                                      4
                                      WA LT E R W I L H E L M L AW G R O U P
                                      A Professional Corporation
                                      Riley C. Walter #91839
                                      Matthew P. Bunting #306034
                                      Danielle J. Bethel #315945
                                      205 East River Park Circle, Ste. 410
                                      Fresno, C A 93720
                                      Telephone: (559) 435-9800
                                      Facsimile: (559) 435-9868
                                      E-mail: rileywalter@w2lg.com


                                      Attorneys       for   Chapter    9 Counsel



                                      McCormick, Barstow, Sheppard,
                                      Wayte & Carruth L L P
                                      Timothy L. Thompson, #133537
                                 10     tim.thompson@mccormickbarstow.com
                                      Mandy L .       Jeffcoach,   #232313
                                 11     mandy jeffcoach@mccormickbarstow.com
                                      Nikole E. Cunningham, #277976
                                 12     n i k i . cunningham@mccormickbarstow.com
                                      7647 North Fresno Street
                                 13   Fresno, California 93720
                                      Telephone:         (559) 433-1300
                                 14   Facsimile:         (559) 433-2300
                                 15   Attorneys       for District Counsel

                                 16
                                                                          U N I T E D S TAT E S B A N K R U P T C Y     COURT
                                 17
                                                                            E A S T E R N D I S T R I C T OF C A L I F O R N I A
                                 18
                                                                                          FRESNO DIVISION
                                 19
                                      In   re                                                           Case No. 17-13797
                                 20                                                                                                                   fo



                                      T U L A R E L O C A L H E A LT H C A R E                          D C No.: W W- 1
                                 21   DISTRICT, dba T U L A R E R E G I O N A L
                                      M E D I C A L CENTER ,                                            Chapter   9
                                 22
                                                             Debtor.                                    Date:      October 12, 2017
                                 23                                                                     Time:      10:30 a . m .
                                      Tax I D #             XX-XXXXXXX                                  Place:     2500 Tulare Street
                                 24   Address:              869 N. Cherry Street                                   Fresno, C A 93721
                                                            Tulare, C A 93274                                       Courtroom 13
                                 25                                                                     Judge:      Honorable Rene Lastreto I

                                 26             D E C L A R AT I O N   O F R I C H A R D G I A N E L L O I N S U P P O R T O F M OT I O N       FOR
                                                           AU T H O R I Z AT I O N    TO R E J E C T E X E C U TO RY     C O N T R AC T
                                 27                          ( H E A LT H C A R E C O N G L O M E R AT E     ASSOCIATES, L L C )

                                 28              I,   Richard A    Gianello,   declare:
 McCORMICK, BARSTOW,
  SHEPPARD, WAYTE &
      CARRUTH LLP
 7647 NORTH     FRESNO
                                 EXHIBIT S
                            STREET
                                                                                              270
      F R E S N O, C A   93720
Filed 10/15/18
      10/10/17
      10/17/17                                                                                           Case 16-10015
                                                                                                              17-13797                                                                                  Doc
                                                                                                                                                                                                         Doc494
                                                                                                                                                                                                            326
                                                                                                                                                                                                             35



                                                        1.          I     am    a    Partner at      Wipfli      L L P / H F S Consultants            (“HFS”),      who has been hired              as an


                                           advisor      and c r i s i s   manager for Debtor T U L A R E L O C A L H E A LT H C A R E                               DISTRICT,          dba T U L A R E

                                          R E G I O N A L M E D I C A L CENTER (“Debtor”). I have                                        personal knowledge              of the e v e n t s and facts

                                          described in this                   Declaration,          and i f called upon to                testify     about the same, could and would


                                          competently           do      so.


                                                     2.             I   am
                                                                                submitting this          Declaration in           Support     o f Debtor’s Motion for Authorization to


                                          Reject Executory                 Contract          (Healthcare Conglomerate Associates,                       LLC        (“HCCA”).
                                                                    The Board retained HFS
                                                     3,                                                         during a Special Board Meeting o n                  October 4, 2017. HFS has

                                          a
                                              long history o f assisting hospitals and hospital                                 districts who a r e     in financial crisis. The purpose of

                                     10   our    retention       was       for HFS t o          serve an     interim role and have            no   intentions      as   serving   as   the   long t e r m
                                     11   managerf o r the              Debtor,        and      specifically      its Board. To         delivery transparency,            the Board indicated            a


                                     12   desire to have             an        objective        set of eyes to evaluate the Debtor’s                     operations, provide meaningful
                                     13   analysis and report o n                   the   current f i n a n c i a l   position s o     that the Debtor and its Board           can     understanda l l

                                     14   of the issues i t is          facing        and make informed decisions and recommendations. HFS                                     was a l s o    intended

                                     15   to act          intermediary              to communicate with and evaluate the information                                                              current
                                                   an
                                                                                                                                                                    being provided by
                                     16   management

                                     17              4.            As p a r t o f                scope o f work,                have evaluated the                             which Debtor has
                                                                                          our                             we
                                                                                                                                                             applicable to
                                     18   bond indebtedness. General                            Obligation Bonds,              Election of   2005,     Series A     (2007);    interest at 4.0% to

                                     19   4.65% due          semi-annually; principal                      due in annual a m o u n t s         ranging       from    $15,000.00         on   August 1 ,
                                     20   2012 to $2 million due                                August 1, 2037;              collateralized           ad valorem t a x                       Oo
                                                                                                                                                                                                  General
                                                                                       on                                                      by                            revenues.


                                     21   Obligation Bonds,                    Election of        2005,      Series B        (2009);   interest at 6.45% to 8.0% due
                                                                                                                                                                                     semi-annually;
                                     22   principal due in annual                    amounts
                                                                                                    ranging from $100,000.00 o n August 1, 2014 to $17,240,000.00                                     due

                                     23          August 1, 2039;                collateralized               and valorem t a x                           Series 2007                          Revenue
                                          on
                                                                                                        by                               revenues.
                                                                                                                                                                            Refunding
                                     24   Bonds: Interest at 3.75% to 5.2% due                                                                        due in annual amounts                         from
                                                                                                              semi-annually; principal                                                 ranging
                                     25   $405,000.00 due o n                   November 1 , 2008 to                  $1,210,000.00 due o n           November 1,        2032;    collateralized
                                                                                                                                                                                                       by
                                     26   District      revenues.


                                     27              5.            Based            o n my
                                                                                             review of the            documentsa v a i l a b l e to    me,   all   bonds   w e r e current a s      of the

                                     28   date of this Declaration.
  McCormick, BARSTOW,
   SHEPPARD, WAYTE &
                                     EXHIBIT S                                                                         271
         CARRUTH LLP
 7647   NORTH          FRESNO   STREET

        F R E S N O,    CA   93720
Filed 10/15/18
      10/10/17
      10/17/17                                                                                       Case 16-10015
                                                                                                          17-13797                                                                                  Doc
                                                                                                                                                                                                     Doc494
                                                                                                                                                                                                        326
                                                                                                                                                                                                         35



                                                    6.          The current Fitch              rating for the Debtor             is CC which        was     revised downward            on or   about


                                         September 7,          2017.

                                                    7.          In connection with my work with                              hospital,    I understand that under California                     law,

                                         hospitals a r e required to              treat any person who presents at the emergency r o o m                                 without                to the
                                                                                                                                                                                   regard
                                         patient’s ability to             pay for services. The District accepts all                     patients regardless of t h e i r ability to pay.
                                         The District absorbs the costs of medical                                     for uninsured                        who    accountfo r
                                                                                                               care                         patients                                a   very    large
                                         percentage of its volume. It is my understandingthat                                      a
                                                                                                                                       patienti s    classified     as    a
                                                                                                                                                                              charity patient by
                                         reference to certain established                     policies        of the       political   district.    Essentially,         these   policies define

                                         charity    services         as   those services for which               no    payment i s       anticipated.
                                    10              8.          I    am    informed       and b e l i e v e   that the Debtor has agreements with third party payors that


                                         provide     for payments to T R M C at a m o u n t s different from its established rates.                                              A summary of

                                                                                 with
                                    12
                                         payment arrangements                           major t h i r d party payors             follows:

                                    13                          a.               MediCare:       Payments            for   inpatient    acute c a r e services rendered to MediCare

                                    14   program beneficiaries                   are   based    on
                                                                                                      prospectively            determined rates, which vary                    according        to the

                                    15   patient diagnostic               classification systems.             Outpatient services            are    generally paid         under   an
                                                                                                                                                                                        outpatient
                                    16   classification system               subject to certain limitations.                  The Debtor is        subject to     cost reimbursable services


                                    17   in rural healthcare services.                    As I understand              it, filed   cost    reports        are   subject    to final settlements

                                    18   determined after submission of the annual cost reports and audits thereof                                                        the MediCaref i s c a l
                                                                                                                                                                    by
                                    19   intermediary.
                                    20                          b.               Medi-Cal:       Payments            for    inpatient    acute     care    services rendered to M e d i C a l            sa   DR




                                    21   program beneficiaries                   are   based    on
                                                                                                      prospectively            determined rates, which vary                    according        to the

                                    22   patient diagnostic classification                   systems.         Outpatient services a r e generally paid through a n outpatient
                                    23   published        fee schedule.

                                    24                                           Other:    Payments for          services rendered to other than MediCare and M e d i - C a l

                                    25   patients        are   based        on    established rates             or    on     agreements with certain commercial insurance

                                    26   companies, health maintenance organizations and preferred provider organizations which provide f o r
                                    27   various discounts from established rates.

                                    28

  MSHcppaRD,W
            AYTE
         CaRRUTH LLP
 7647   NORTH          FRESNO       EXHIBIT S
                                STREET                                                                          272
        F R E S N O,     CA 93720
Filed 10/15/18
      10/10/17
      10/17/17                                                                       Case 16-10015
                                                                                          17-13797                                                                         Doc
                                                                                                                                                                            Doc494
                                                                                                                                                                               326
                                                                                                                                                                                35




                                                           d,          Medi-Cal and Medicare programs, which represents,                    as   I   understand it,    a

                                      considerable      amount     of gross                                                     and controlled, are
                                                                               patient revenues,      are   highly regulated                               subject    to

                                      frequent changes i n       reimbursement levels based upon actions o f t h e California
                                                                                                                                           Department of Health
                                      Care   Services, the      U.S.                of Health and Human Services (CMS) and Congress, In
                                                                       Department                                                                           addition,
                                      many    private insurers         base their payment schedules on a percentage of Medicare r a t e s .
                                                                                                                                                            Payment
                                      reductions
                                                     by Medi-Cal and Medicare negatively affect the Debtor’s r ev e n u e .
                                                9.        As of the date of this                       HFS has not been able
                                                                                      Declaration,                                   to   obtain any
                                                                                                                                                         meaningful
                                     financial information would enable HFS t o              evaluate the current        operations of t h e hospital, including
                                     what payments have been received from                any o f   t h e above referenced programs,

                                10              I declare under the       penalty of perjury   andt h e     laws o f t h e state of California that the
                                                                                                                                                           foregoing
                                Il   is true and correct, This declaration w a s executed by
                                                                                             the                 undersigned o n this_|@ day of October,
                                12   2017, in Oakland, California.

                                13
                                                                                                                            Aobl
                                                                                                                     Richard Gianello
                                14

                                15

                                16

                               17

                               18

                               19

                               20
                                                                                                                                                                            SD



                               21

                               22

                               23

                               24

                               25

                               26

                               27    00158909-gaa-10.10.2017

                               28

    “saana r
   7647   NORTH   FRESNO   STREET

                    CA 93720
          FRESNG,




                           EXHIBIT S                                                           273
Filed 10/15/18
      10/17/17                                                      Case 16-10015                                                         Doc 494
                                                                                                                                              328



                      1
                            Ashley M . M c D o w (245114)
                            Michael T. Delaney (261714)
                      2     BAKER & HOSTETLER LLP
                            11601 Wilshire Boulevard, Suite 1400
                      3     Los Angeles, C A 90025-0509
                            Telephone: 310.820.8800
                      4     Facsimile:     310.820.8859
                            Email:         amcdow@bakerlaw.com
                      5
                                             mdelaney@bakerlaw.com
                      6     Attorneys     for Debtor
                             S O U T H E R N I N YO H E A LT H C A R E    DISTRICT



                      8                                     U N I T E D S TAT E S B A N K R U P T C Y   COURT

                      9                                      EASTERN DISTRICT OF CALIFORNIA

                     10                                                   FRESNO DIVISION

                     11
                            In   re                                                     Case No.: 2016-10015
                     12
                             S O U T H E R N I N YO H E A LT H C A R E                  Chapter    9
   es                13     DISTRICT,
  ze<                                                                                   Doc. No.: B H - 1 9
                                                  Debtor.
  368                14
                                                                                        O R D E R G R A N T I N G A P P L I C AT I O N
  os

                     15                                                                 FOR ORDER SETTING HEARING ON
                                                                                        S H O R T E N E D N OT I C E R E
                     16                                                                 EMERGENCY            M OT I O N ( 1 ) F O R
                                                                                        AU T H O R I T Y    TO I M M E D I AT E LY
                     17                                                                 T E R M I N AT E    H C C A M A N AG E M E N T
                                                                                        AG R E E M E N T O R , I N T H E
                     18                                                                 ALTERNATIVE, F O R AU T H O R I T Y TO
                                                                                        MODIFY THE TERMS OF THE HCCA
                     19                                                                 M A N AG E M E N T      AG R E E M E N T I N
                                                                                        O R D E R TO D E S I G N AT E T H E B OA R D
                     20                                                                 A S T H E S O L E S I G N ATO RY O N         ALL
                                                                                        D I S T R I C T B A N K AC C O U N T S A N D ( 2 )
                     71                                                                 TO C O N T I N U E H E A R I N G O N S E C O N D
                                                                                        AMENDED D I S C L O S U R E          S TAT E M E N T
                     22                                                                 A N D A S S O C I AT E D F I L I N G
                                                                                        DEADLINES
                     23
                                                                                        Hearing:
                     24                                                                 Date:     October 17, 2017
                                                                                        Time:     2:00 p.m.
                     25                                                                 Place:    Dept. A, Ctrm. 11
                                                                                                  U.S. Bankruptcy Court
                     26                                                                           2500 Tulare Street
                                                                                                  Fresno, C A 93721
                     27

                     28

            RECEIVED
       October       17, 2017                                                274APPROVING APPLICATION TO SET HEARING ON SHORTENTED
                                                                         ORDER                                            EXHIBIT T NOTICE
CLERK,    U.S.   BANKRUPTCY      COURT
EASTERN   DISTRICT    OF   CALIFORNIA
            0006149343
Filed 10/15/18
      10/17/17                                                                          Case 16-10015                                                                                                                     Doc 494
                                                                                                                                                                                                                              328



                                  Having reviewed                           and considered the             application (the “Application’’)                                              to set o n shortened

                      notice     a     hearing o n            the     Emergency Motion (1) for Authority                                to      Immediately                             Terminate H C C A


                      Management Agreement o r,                                in the   Alternative, for Authority to Modify the                                                        Terms      of the H C C A
                      Management Agreement i n                                order to    Designate             the Board         as     the Sole                  Signatory o n                    all District

                      Bank Accounts and                       (2)        to Continue     Hearing o n                Second Amended Disclosure Statement and

                      Associated          Filing Deadlines (the “Motion’’)                                 filed      by Southern Inyo                         Healthcare District                        (the

                      “District”         or    “Debtor”),                  the debtor in the      above-captioned bankruptcy c a s e (the “Bankruptcy
                      Case”),        on or         about October                17, 2017, having reviewed and considered the M o t i o n and the
                      declarations and documentation f i l e d                                 in support           thereof,     and      finding good                             and         adequate    cause


                      therefor,
                                  I T IS H E R E B Y                       ORDERED t h a t            the      Application         is     APPROVED;
                                  I T IS F U R T H E R                       ORDERED t h a t               the Court shall hold                        a    hearing                on     the M o t i o n      on


                      October          17, 2017,          at 2:00 p.m., in the c o u r t r o o m
                                                                                                                     specified above;
                                  I T IS F U R T H E R                       ORDERED t h a t t h e Debtors shall                            provide                     notice o f the              hearing         via


                      telephone o r            electronic mail to the Office o f the United States                                            Trustee,                   all secured creditors, a l l


                      parties    on      the NEF ser vice list, and all                         parties requesting special                             notice in the                      Bankruptcy           Case       on


                      or   before October                 17, 2017,            at 12:00 p.m.;

                                  I T IS F U R T H E R                       ORDERED t h a t                        DSbaSiSMesd NOK                                                      HCKOPIKE Heatingx

                      orKthe M o n n o i e Healt hourn Con glnimeraesxAssHolates, DbOpott{the Debtors shall                                                                                          provide         notice

                      o f Bthe
                           NO
                                 hearing
                                  OH
                                                   on    the M o t i o n to Healthcare
                                                                    N YO
                                                                                           |          |
                                                                                                          Conglomerates Associates,
                                                                                                                |                                             Fe
                                                                                                                                                                         LLCHO
                                                                                                                                                                            SFO
                                                                                                                                                                                         (“HCCA”)
                                                                                                                                                                                          ES
                                                                                                                                                                                                           via       me

          NO     NO        NO     NO          NO        NBO         NH             NO




                      telephone o r            electronic mail                 on or    before October                 17, 2017,        at 12:00 p.m.,
                                                                                                                                                                                    provided, however,
                                                                                                                                               Los         ANGELES
                      that the Debtors                  are   authorized and directed to                       remove           HCCA a s           a
                                                                                                                                        AT TO R N E Y S      signatory
                                                                                                                                                                   AT    L AW
                                                                                                                                                                                         from      any a n d   all
                                                                                                                                                   &      HOSTETLER               LLP
                                                                                                                                   BA K E R

                      bank accounts c o n t a i n e d the District’s funds prior to providing such notice S a i d n o t i c e       to
                       HCCA shall        include          (but     i s n o t  l i m i t e d to) M a r c Levinson,   9 1  6 - 3 2 9 7   4910
                             I T IS F U R T H E R ORDERED t h a t any and all oppositions o r objections to the M o t i o n
                                                                                                                                         and                Hagop                       Bedoyan,
                      may be submitted                   orally during             the   hearing          on   the      Motion;                                                                .




                                  I T IS F U R T H E R                       ORDERED t h a t               any      and a l l   replies          in support o f the M o t i o n may be

                      submitted          orally during the hearing                       on     the       Motion;        and




                                                                                                               -2-
                                                                                              275APPROVING APPLICATION TO SET HEARING ON SHORTENTED
                                                                                          ORDER                                            EXHIBIT TN OT I C E
                      611522809.1
Filed 10/15/18
      10/17/17                                              Case 16-10015                                                                                               Doc 494
                                                                                                                                                                            328



                           I T IS F U R T H E R      ORDERED t h a t a n y      and   all    interested                 parties           may appear f o r   the


                 hearing   on   the M o t i o n   telephonically and   any   prior orders       or      rules o f this Court                     limiting    or


                 affecting     any   party’s right   to appear
                                                                 telephonically       is    hereby waived                     for purposes o f the           hearing
                 on   the Motion.

                           I T IS S O O R D E R E D .




                       Dated:        Oct          2017


                                                                                             WES.                   E.        Clement
                                                                                       Fredrick
                                                                                       United States                                Bankruptcy Judge
            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20                                                                                                                                                     me     NI




            21

                                                                                                            Los        ANGELES
            22                                                                                       AT TO R N E Y S          AT   L AW

                                                                                                                &      HOSTETLER          LLP
                                                                                                BA K E R

            23

            24

            25

            26

            27

            28

                                                                               -3-
                                                                     276APPROVING APPLICATION TO SET HEARING ON SHORTENTED
                                                                 ORDER                                            EXHIBIT TN OT I C E
                 611522809.1
Filed 10/15/18
      10/17/17                                                         Case 16-10015                                                Doc 494
                                                                                                                                        329



                               1     Ashley M. McDow (245114)
                                     Michael T. Delaney (261714)
                               2     BAKER & HOSTETLER LLP
                                     11601 Wilshire Boulevard, Suite 1400
                               3     Los Angeles, CA 90025-0509
                                     Telephone:    310.820.8800
                               4     Facsimile:    310.820.8859
                                     Email:        amcdow@bakerlaw.com
                               5                   mdelaney@bakerlaw.com
                               6     Attorneys for Debtor
                                     SOUTHERN INYO HEATHCARE DISTRICT
                               7

                               8                               UNITED STATES BANKRUPTCY COURT
                               9                                   EASTERN DISTRICT OF CALIFORNIA
                              10                                            FRESNO DIVISION
                              11
                                     In re                                               Case No.: 2016-10015 FEC
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                     SOUTHERN INYO HEALTHCARE                            Chapter 9
        L OS A NGELE S




                              13     DISTRICT,
                                                                                         Doc. No.: BH-19
                              14                         Debtor.
                                                                                          DECLARATION RE PROVISION OF
                              15                                                          NOTICE OF HEARING ON
                                                                                          EMERGENCY MOTION
                              16

                              17

                              18              I, Michael T. Delaney, hereby declare:

                              19              1.     I am an attorney duly admitted to practice before the above-referenced court. I am

                              20     an associate with the law firm of Baker Hostetler LLP, general insolvency counsel for the

                              21     Southern Inyo Healthcare District, the debtor in the above-captioned bankruptcy case.

                              22              2.     Unless otherwise stated, I have personal knowledge of the matters set forth herein,

                              23     and if called as a witness, could and would competently testify to the same.

                              24              3.     On October 17, 2017, I provided telephonic notice of the hearing on the

                              25     Emergency Motion (1) for Authority to Immediately Terminate HCCA Management Agreement

                              26     or, in the Alternative, for Authority to Modify the Terms of the HCCA Management Agreement in

                              27     Order to Designate the Board as the Sole Signatory on All District Bank Accounts and (2) to

                              28     Continue Hearing on Second Amended Disclosure Statement and Associated Filing Deadlines


                             EXHIBIT U                                        277                                        PROOF OF SERVICE
                                     611531785.1
Filed 10/15/18
      10/17/17                                                          Case 16-10015                                                    Doc 494
                                                                                                                                             329



                               1     (the “Motion”) [Docket Entry (“D.E.”) 325] to Robin Tubesing of the Office of the United States
                               2     Trustee and Marc Levinson of Orrick LLP, counsel for Healthcare Conglomerates Associates,
                               3     LLC (“HCCA”) in the bankruptcy case of the Tulare Local Healthcare District (aka Tulare
                               4     Regional Hospital) (“Tulare”). I attempted to contract Hagop Bedoyan, co-counsel for HCCA in
                               5     the Tulare bankruptcy case, via telephone at the number listed on the Order Granting Application
                               6     for Order Setting Hearing on Shortened Notice re Emergency Motion (1) for Authority to
                               7     Immediately Terminate HCCA Management Agreement or, in the Alternative, for Authority to
                               8     Modify the Terms of the HCCA Management Agreement in Order to Designate the Board as the
                               9     Sole Signatory on All District Bank Accounts and (2) to Continue Hearing on Second Amended
                              10     Disclosure Statement and Associated Filing Deadlines (the “OST”) [D.E. 328]; however, I was
                              11     unable to reach Mr. Bedoyan.
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                              4.     On October 17, 2017, I also served a copy of the OST to the known email
        L OS A NGELE S




                              13     addresses for the parties identified on the OST and/or their counsel of record. More precisely, I
                              14     emailed a copy of the OST along with instructions for appearing telephonically to the following
                              15     email addresses: ustpregion17.fr.ecf@usdoj.gov; jerrys@psdslaw.com; bonniec@psdslaw.com
                              16     kjm@troygould.com; lisa.peters@kutakrock.com; marybeth.brukner@kutakrock.com;
                              17     tpincock@lukins.com; stracht@lukins.com; stracht@lukins.com; dsheldon@ssnlaw.com;
                              18     kterrazone@ssnlaw.com; ncastro@ssnlaw.com; inyomono@stanfordalumni.org;
                              19     mdecoster3@gmail.com; ppascuzzi@ffwplaw.com; lnlasley@ffwplaw.com;
                              20     kwidder@ffwplaw.com; rwrlaw4335@aol.com; rreynolds@ch-law.com; sjohnson@ch-law.com;
                              21     robin.tubesing@usdoj.gov; malevinson@orrick.com; hbedoyan@kleinlaw.com;
                              22     agermany@teamhcca.com; and bbenzeev@teamhcca.com.
                              23

                              24              I declare under penalty of perjury that the foregoing is true and correct. Executed this
                              25     17th day of October 2017, at Los Angeles, California.
                              26
                              27                                                     /s/ Michael T. Delaney
                                                                                     Michael T. Delaney
                              28
                                                                                      -2-
                             EXHIBIT U                                         278                                         PROOF OF SERVICE
                                     611531785.1
Filed 10/15/18
      10/26/17                                                        Case 16-10015                                                 Doc 494
                                                                                                                                        339



                               1     Ashley M. McDow (245114)
                                     Michael T. Delaney (261714)
                               2     Fahim Farivar (252153)
                                     BAKER & HOSTETLER LLP
                               3     11601 Wilshire Boulevard, Suite 1400
                                     Los Angeles, CA 90025-0509
                               4     Telephone:    310.820.8800
                                     Facsimile:    310.820.8859
                               5     Email:        amcdow@bakerlaw.com
                                                   mdelaney@bakerlaw.com
                               6                   ffarivar@bakerlaw.com
                               7     Attorneys for Debtor
                                     SOUTHERN INYO HEALTHCARE DISTRICT
                               8

                               9                               UNITED STATES BANKRUPTCY COURT
                              10                                  EASTERN DISTRICT OF CALIFORNIA
                              11                                           FRESNO DIVISION
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                     In re                                              Case No.: 2016-10015
        L OS A NGELE S




                              13
                                     SOUTHERN INYO HEALTHCARE                           Chapter 9
                              14     DISTRICT,
                                                                                        Doc. No.: BH-20
                              15                        Debtor.
                                                                                        DECLARATION OF ASHLEY M.
                              16                                                        MCDOW IN SUPPORT OF THE
                                                                                        EMERGENCY MOTION TO CONTINUE
                              17                                                        HEARING ON THE STATUS
                                                                                        CONFERENCE AND THE ASSOCIATED
                              18                                                        FILING DEADLINES

                              19                                                        Proposed Hearing:
                                                                                        Date: November 1, 2017
                              20                                                        Time: 1:30 p.m.
                                                                                        Place: Dept. A, Ctrm. 11
                              21                                                               U.S. Bankruptcy Court
                                                                                               2500 Tulare Street
                              22                                                               Fresno, CA 93721

                              23

                              24
                                              I, Ashley M. McDow, hereby declare:
                              25
                                              1.    I am an attorney duly admitted to practice before this court. I am a partner with
                              26
                                     the law firm of Baker & Hostetler LLP (“Baker”), general insolvency counsel for the Southern
                              27
                                     Inyo Healthcare District in the above-captioned bankruptcy case (the “Debtor” or the “District”).
                              28
                                     I submit this declaration in support of the contemporaneously filed Emergency Motion to

                             EXHIBIT V                                 DECLARATION
                                                                             279   OF ASHLEY M. MCDOW
                                     611580509.1
Filed 10/15/18
      10/26/17                                                                Case 16-10015                                                          Doc 494
                                                                                                                                                         339



                               1     Continue Hearing on the Status Conference and the Associated Deadlines (the “Emergency
                               2     Motion”).1
                               3                2.      On or about October 18, 2017, Marshall B. Grossman of Orrick (“Orrick”) sent a
                               4     correspondence to Baker, on behalf of Healthcare Conglomerates Associates, LLC (“HCCA”),
                               5     advising Baker of a potential conflict of interest that HCCA believes to have arisen as a result of
                               6     the filing of the Termination Motion due to Baker’s prior representation of HCCA in the
                               7     Bankruptcy Case. Baker does not believe that there is any actual or potential conflict of interest,
                               8     particularly given the nature and scope of the conflict waivers executed by both HCCA and the
                               9     District, but in an abundance of caution, and in order to ensure that the interests of the District are
                              10     protected to the fullest extent, Baker believes that the continuance requested in the Emergency
                              11     Motion will enable the District and HCCA to reach a voluntary agreement regarding rejection
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                     and/or termination or enable the district to retain special counsel to prosecute the issues arising
        L OS A NGELE S




                              13     from and relating to the Termination Motion.
                              14

                              15                I declare under penalty of perjury that the foregoing is true and correct. Executed this
                              16     25th day of October, 2017, at Calabasas, California.
                              17
                                                                                            /s/ Ashley M. McDow
                              18                                                            Ashley M. McDow
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27
                                     1
                              28         Capitalized not defined herein have the same meaning given to them as in the underlying Emergency Motion.
                                                                                             -2-
                                                                              DECLARATION OF ASHLEY M. MCDOW
                             EXHIBIT V                                                280
                                     611580509.1
Filed 10/15/18
      10/26/17                                                        Case 16-10015                                                Doc 494
                                                                                                                                       339



                               1                                         PROOF OF SERVICE
                                            I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. I
                               2     am an employee of Baker Hostetler LLP. My business address is: Baker & Hostetler LLP,
                                     11601 Wilshire Blvd., Ste. 1400, Los Angeles, CA 90025-0509
                               3
                                      On or about October 25, 2017, I served a true and correct copy of the foregoing documents
                               4      entitled: DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF THE
                                      EMERGENCY MOTION TO CONTINUE HEARING ON THE STATUS
                               5      CONFERENCE AND THE ASSOCIATED FILING DEADLINES
                                      will be served or was served and in the manner stated below:
                               6
                                     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                               7     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                                     court via NEF and hyperlink to the document. On or about, October 18, 2017, I checked the
                               8     CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
                                     following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
                               9     addresses stated below:
                              10     Office of the U.S. Trustee
                                     ustpregion17.fr.ecf@usdoj.gov
                              11
                                     Gerald N. Sims on behalf of Creditor BETA Risk Management Authority
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                     jerrys@psdslaw.com; bonniec@psdslaw.com
        L OS A NGELE S




                              13     Kenneth J. MacArthur on behalf of Creditor EverBank Commercial Finance, Inc.
                                     kjm@troygould.com
                              14
                                     Lisa M. Peters on behalf of Creditor GE HFS, LLC
                              15     lisa.peters@kutakrock.com; marybeth.brukner@kutakrock.com
                              16     Trevor R. Pincock on behalf of Creditor Healthcare Resource Group
                                     tpincock@lukins.com; stracht@lukins.com; stracht@lukins.com
                              17
                                     Daniel G. Sheldon on behalf of Creditor J.M.H., II, a minor, by and through his guardian ad
                              18     litem, Mayra Huerta
                                     dsheldon@ssnlaw.com; kterrazone@ssnlaw.com; ncastro@ssnlaw.com
                              19
                                     Peter E. Tracy on behalf of Creditor Milton R. Jones, M.D.
                              20     inyomono@stanfordalumni.org; mdecoster3@gmail.com
                              21     Paul J. Pascuzzi on behalf of Creditor Optum Bank, Inc.
                                     ppascuzzi@ffwplaw.com; lnlasley@ffwplaw.com; kwidder@ffwplaw.com
                              22
                                     Russell W. Reynolds on behalf of Creditor Southern Mono Healthcare District
                              23     rwrlaw4335@aol.com; rreynolds@ch-law.com; sjohnson@ch-law.com
                              24     Riley C. Walter on behalf of Interested Party Tulare Local Healthcare District
                                     ECF@w2blaw.com
                              25
                                     Riley C. Walter on behalf of Interested Party Tulare Local Healthcare District
                              26     ECF@w2blaw.com
                              27     Robin S. Tubesing on behalf of U.S. Trustee Tracy Hope Davis
                                     robin.tubesing@usdoj.gov; ustpregion17.fr.ecf@ust.doj.gov
                              28
                                                                                   -3-
                                                                      DECLARATION OF ASHLEY M. MCDOW
                             EXHIBIT V                                       281
                                     611580509.1
Filed 10/15/18
      10/26/17                                                         Case 16-10015                                                  Doc 494
                                                                                                                                          339



                               1     2. SERVED BY UNITED STATES MAIL: On October 25, 2017, I caused to be served the
                                     following persons and/or entities at the last known addresses in this bankruptcy case or adversary
                               2     proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
                                     mail, first class, postage prepaid, and addressed as follows. Listing the judge and/or other parties
                               3     named constitutes a declaration that mailing to the judge will be completed no later than 24 hours
                                     after the document is filed.
                               4
                                     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                               5     TRANSMISSION, PHONE OR EMAIL (state method for each person or entity served):
                                     Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 25, 2017, I caused to be served the
                               6     following persons and/or entities by personal delivery, overnight mail service, or (for those who
                                     consented in writing to such service method), by facsimile transmission and/or email as follows.
                               7     Listing the judge and/or other parties constitutes a declaration that personal delivery on, or
                                     overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
                               8
                                     Honorable Fredrick E. Clement
                               9     United States Bankruptcy Judge
                                     510 19th Street
                              10     Second Floor
                                     Bakersfield, California 93301
                              11
                                     Honorable Fredrick E. Clement
  B AKER & H OSTE TLER LLP




                              12
     A TTORNEYS AT L AW




                                     United States Bankruptcy Judge
        L OS A NGELE S




                                     2500 Tulare Street
                              13     5th Floor, Courtroom 11
                                     Fresno, CA 93721
                              14
                                     Healthcare Conglomerates Associates, LLC
                              15     c/o Paracorp Incorporated
                                     10940 Wilshire Blvd., Ste. 1600
                              16     Los Angeles, CA 90024
                              17     Healthcare Conglomerates Associates, LLC
                                     c/o Marshall Grossman
                              18     777 South Figueroa Street
                                     Suite 3200
                              19     Los Angeles, CA 90017-5855
                              20     Healthcare Conglomerates Associates, LLC
                                     c/o Marshall Grossman
                              21     631 Wilshire Boulevard
                                     Suite 210
                              22     Santa Monica, CA 90401
                              23             I declare that I am employed in the office of a member of the bar of this court at whose
                                     direction the service was made.
                              24
                                             I declare under penalty of perjury under the laws of the United States that the foregoing is
                              25     true and correct.
                              26        October 25, 2017      Karla Hernandez                        /s/ Karla Hernandez
                                        Date                  Printed Name                           Signature
                              27

                              28
                                                                                    -4-
                                                                       DECLARATION OF ASHLEY M. MCDOW
                             EXHIBIT V                                        282
                                     611580509.1
Filed 10/15/18
      11/06/17   Case 16-10015               Claim
                                               Doc48-1
                                                   494




                      286        EXHIBIT X
Filed 10/15/18
      11/06/17   Case 16-10015               Claim
                                               Doc48-1
                                                   494




                      287        EXHIBIT X
Filed 10/15/18
      11/06/17   Case 16-10015               Claim
                                               Doc48-1
                                                   494




                      288        EXHIBIT X
